IN THE SUPREME COURT OF THE STATE OF NEVADA


                        4G WIRELESS, INC., A CALIFORNIA                          No. 59019
                        CORPORATION; AND MOHAMMED
                        HONARKAR, AN INDIVIDUAL,
                        Appellants,                                                   FILED
                        vs.
                        DESERT INN COMMERCIAL, LLC, A                                  MAY 2 8 2013
                        NEVADA LIMITED LIABILITY
                        COMPANY,
                        Re SD ondent.


                                                  ORDER DISMISSING APPEAL

                                          In light of appellants' failure to comply with this court's
                         directives pertaining to the briefing of this appeal and the submission of
                        required documents, on April 8, 2013, this court entered an order giving
                         appellants 11 days from that order's date to show cause why this appeal
                         should not be dismissed as abandoned. Our April 8 order cautioned
                         appellants that their failure to respond to that order would result in the
                         dismissal of this appeal. As the time for responding to our April 8 order
                        has expired, and appellants have failed to file the required response, we
                        conclude that appellants have abandoned this appeal, and we therefore
                                          ORDER this appeal DISMISSED.




                                                                                                 J.
                                                                      Saitta


SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                                    13 -1u,
       MELEICLIMEWINCREISEINERNIIIMI
cc: Hon. Nancy L. Allf, District Judge
     Dana Jonathon Nitz, Settlement Judge
     Law Office of Richard L. Tobler, Ltd.
     Marquis Aurbach Coffing
     Eighth District Court Clerk




                                  2